DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II and Species A, and there being no allowable generic or linking claim. The Applicant timely traversed the restriction (election) requirement in the Response filed on 02 November 2021.
The Applicant's election with traverse of Invention I, Species B, in the Response filed on 02 November 2021 is acknowledged.  The Applicant provided no arguments with respect to the restriction requirement between Inventions I and II (Pages 7-8 of Response). The traversal with respect to the election of Species A and B is on the grounds that “Species A and B in Group I are not materially different. Accordingly, there would not be a serious search burden on the Examiner” (Page 8 of Response). However, the Examiner disagrees with this argument.  Species A is directed to an electrical stimulation apparatus embodiment comprising wired/cabled connections between elements. These connections are described in detail in Figs. 29-30, 33, 36-38 and Paragraphs 0140-0143, 0150-0152, 0166, 0239, 0242 of the present Application Publication. The Examiner maintains that Claims 1-9 are directed to this embodiment, as evidenced for example by these claims requiring the features of, “wherein the insole includes a first conductive area and a second conductive area…wherein a first electrode of the two electrodes is connected to the first conductive area, and wherein a second wireless stimulation apparatus, comprising wireless connections and a wireless remote controller. The wireless embodiments are described in detail in Figs. 34-35, including smart phone embodiment of Fig. 25, embodiments described in Paragraphs 0129-0133, 0157, 0238-0239, 0242 of Application Publication. The Examiner maintains that Claims 10-14 are directed to this embodiment of Species B, as evidenced for example by these claims requiring the features of, “a wireless remote controller configured for wirelessly controlling the electrical stimulation unit”,  and “wherein the remote controller is a smart phone running an application.” Therefore, the Examiner maintains that Species A and B are directed to materially different electrical stimulation apparatuses with different designs and modes of operation, which would require different search strategies. Furthermore, Prior Art applicable to one Species would likely not be applicable to the other Species due to the distinct subject matter.
The requirement is still deemed proper and is therefore made FINAL. Therefore, Claims 10-14 directed to elected Invention I, Species B, are presently under consideration as described below. 
The Examiner will consider the possibility of rejoinder of the withdrawn claims if and when allowable subject matter has been indicated, and that allowable subject matter is incorporated into the withdrawn claims. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in PEOPLE’S REPUBLIC OF CHINA (CN201520007315.9) on 07 January 2015. It is noted, however, that applicant has not filed a certified copy of the CN201520007315.9 application as required by 37 CFR 1.55.
The Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
It is noted that the disclosures of the prior-filed applications, Application Nos. 14/328433 (CIP), 14/796456 (CIP), 15/237492 (CIP) and including the disclosure of related Foreign Priority Document CN201520007315.9, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of these prior filed disclosures specifically discloses or suggests all of the claimed elements of 
Therefore, the effective filing date of the present application is considered to be 04 December 2019, the filing date of the present application 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, the claim recites “the at least two intensities of operation”. There is lack of antecedent basis for this limitation in the claim. For purposes of examination, the Examiner is interpreting this limitation to be referring to “at least two intensities or signal levels” as recited in Lines 2-3 of the claim. Appropriate correction or clarification is required. Claim 12 is rejected for depending on Claim 11. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harry et al. (US Publication No. 2004/0173220).
Regarding Claim 10, Harry et al. discloses a wireless electrical stimulation system for providing electrical stimulation to a foot of a human body (Abstract, Paragraph 0019-0020, 0027, 0029), the system comprising:
an electrical stimulation unit (22, Fig. 2a; 57, Fig. 5C; Paragraph 0093-0094, 0097, 0045, 0102, 0110-0111) configured to generate at least one electrical waveform (Paragraph 0039, 0093, 0146-0147, Claim 80, 81), 3Docket No.: 186020.00007 two electrodes (multiple electrodes 23, Fig. 2a; 53, Fig. 5b; 63, 64, Fig. 6; Paragraph 0092-0093, 0101, 0104, 0113) operatively coupled to the electrical stimulation unit (22, Fig. 2a; 57, Fig. 5C; Paragraph 0093-0094, 0097, 0045, 0102, 0110-0111) and configured to receive the at least one 
and a wireless remote controller (wireless programmer/computer connection for stimulation, Paragraph 0087, 0106, 0111, 0138, 0151, Claim 61), configured for wirelessly controlling the electrical stimulation unit (22, Fig. 2a; 57, Fig. 5C; Paragraph 0093-0094, 0097, 0045, 0102, 0110-0111) by generating and transmitting one or more wireless control signals (programming and transmitting control signals to the stimulation unit/controller, Paragraph 0087, 0106, 0111, 0138, 0151, Claim 61),
wherein the electrical stimulation unit includes a wireless receiver (controller/stimulation unit receives signals wirelessly, Paragraph 0087, 0106, 0151, Claims 61, 187) configured for wirelessly receiving the one or more control signals from the remote controller (Paragraph 0087, 0106, 0111, 0138, 0151, Claim 61, 187); 
wherein, in response to receiving the one or more wireless control signals from the remote controller (Paragraph 0087, 0106, 0111, 0138, 0151, Claim 61, 187), the electrical stimulation unit generates the at least one electrical waveform (Paragraph 
wherein the two electrodes (multiple electrodes 23, Fig. 2a; 53, Fig. 5b; 63, 64, Fig. 6; Paragraph 0092-0093, 0101, 0104, 0113) are configured to deliver the generated at least one electrical waveform (Paragraph 0039, 0093, 0146-0147, Claim 80, 81) to a set of muscle groups or nerve areas within the foot (Paragraph 0004, 0019-0022, 0026-0027, 0029, 0045) that are electromagnetically coupled to the two electrodes (multiple electrodes for neurological or muscular stimulation to areas of foot;  23, Fig. 2a; 53, Fig. 5b; 63, 64, Fig. 6; Paragraph 0092-0093, 0101, 0104, 0113); wherein at least one of the two electrodes is configured to be applied externally to the foot and in contact with the foot (Paragraph 0019-0020, 0027, 0029); 
and wherein the one or more control signals cause the electrical stimulation unit to apply an electric potential to the two electrodes (Paragraph 0092-0093, 0101, 0104, 0113) to provide an electrical stimulation to the set of muscle groups or nerve areas within the foot (Paragraph 0004, 0019-0022, 0026-0027, 0029, 0045) that are electromagnetically coupled to the two electrodes (multiple electrodes for neurological or muscular stimulation to areas of foot;  23, Fig. 2a; 53, Fig. 5b; 63, 64, Fig. 6; Paragraph 0092-0093, 0101, 0104, 0113).  
Regarding Claims 11 and 12, Harry et al. discloses a wireless electrical stimulation system (Abstract) further wherein the electrical stimulation unit (22, Fig. 2a; 57, Fig. 5C; Paragraph 0093-0094, 0097, 0045, 0102, 0110-0111) is capable of operating with at least two intensities or signal levels (controllable/adjustable signal levels, amplitude, frequency, waveform, repetition, Paragraph 0039, 0043-0045, 0087, .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Harry et al. in view of Yamazaki (US Publication No. 2007/0173906).
Regarding Claim 13, Harry et al. discloses the wireless electrical stimulation system further wherein multiple electrical stimulation units may be used for both feet and left/right sides (Paragraph 0019, 0021, 0025, 0150). However, Harry et al. does not explicitly disclose a plurality of electrical stimulation units wherein the remote controller 
Yamazaki teaches a wireless electrical stimulation system (Paragraph 0007, 0057-0058) comprising a plurality of electrical stimulation units (3a, 4a, 5a, Figs. 1, 4, 7, 8; 120, 121, 122, Fig. 9; 125, 126, Fig. 10; Paragraph 0057) having electrodes (17a, 17b, Figs. 2-4; Paragraph 0060, 0066-0068, 0072) connected to the electrical stimulation units and configured to deliver electrical pulses to muscle groups or nerve areas adjacent a body surface (stimulation delivered subcutaneously under body surface for muscle activation, Paragraph 0003, 0007, 0012, 0020, 0061, 0072) to which the electrodes are applied, wherein the electrodes are configured to be applied externally to the body (Paragraph 0007, 0009, 0057, 0060); and a wireless remote controller (controller 6, Figs. 1, 4, 6; 101, Figs. 9, 10; Paragraph 0058-0060, 0063, 0069, 0075) for remotely, wirelessly controlling the electrical stimulation units by transmitting operating instructions (Paragraph 0058-0060, 0063, 0069, 0075), wherein the remote controller comprises a display (7, Fig. 1; 105, 112, Figs. 9, 11, 12; Paragraph 0058, 0075) for indicating which one of the plurality of electrical stimulation units has been selected (Paragraph 0075, 0078, 0081, 0085, 0019-0021; electrode/area selection, 116, 117, 105, 112, Fig. 9, 12; mode selection corresponding to different electrodes, Fig. 21) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the electrical stimulation system disclosed by Harry et al. to include a plurality of electrical stimulation units, and to include a display in the remote controller for indicating which one of a plurality of electrical stimulation units has been selected, as taught by Yamazaki, in re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Harry et al. in view of Skahan et al. (US Publication No. 2014/0155799).
Regarding Claim 14, Harry et al. discloses the wireless electrical stimulation system further wherein the remote controller (Paragraph 0087, 0106, 0111, 0138, 0151, Claim 61), configured for wirelessly controlling the electrical stimulation unit (22, Fig. 2a; 57, Fig. 5C) is a wireless programmer or computer (Paragraph 0087, 0106, 0111, 0138, 0151, Claim 61), but does not specifically disclose wherein the remote controller is a smart phone running an application. 
Skahan et al. teaches a wireless electrical stimulation system (Abstract, Paragraph 0018, 0075) configured to deliver a generated at least one electrical waveform (Paragraph 0013, 0015, 0016, 0018) to a set of muscle groups or nerve areas (Paragraph 0008, 0047) within a foot (Paragraph 0054) wherein a remote controller (Paragraph 0018, 0075) configured for wirelessly controlling the electrical stimulation unit (16, Figs. 4-5; 54, Fig. 13, Paragraph 0074-0075) is a smart phone with a dedicated custom application programmed and installed to control the signal generator remotely 
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant's disclosure:
Johnson (US Publication No. 2004/0254624) discloses a stimulation system for delivering electrical stimulation to a foot (100, 110, Fig. 1; Abstract, Paragraph 0024-0025) comprising wireless connections between components (Paragraph 0009, 0030, 0032, 0035). 
Ein (US Publication No. 2002/0026226) discloses a wireless stimulation system for delivering electrical stimulation to a body surface (Paragraph 0002, 0004, 0013, 0018, 0027). 
Louise (US Publication. 2011/0130796) discloses a stimulation system for delivering electrical stimulation to a body surface to target muscles (Abstract, Paragraph 0004, 0006, 0013, 0032, 0073), which include wireless features (Paragraph 0112).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAMELA M. BAYS/Examiner, Art Unit 3792